878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John M. NELSON, Jr., Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-3890.
United States Court of Appeals, Fourth Circuit.
Submitted March 16, 1989.Decided June 19, 1989.

John M. Nelson, Jr., appellant pro se.
Breckinridge Long Willcox, Larry David Adams, Office of the United States Attorney, Donald H. Romano, Social Security Administration, Lawrence Michael Meister, Department of Health & Human Services, for appellee.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John M. Nelson, Jr., filed a complaint in the district court alleging entitlement to social security disability benefits.  The district court granted the Secretary's motion for summary judgment, finding that the identical issue had been litigated in a previous district court action.  We affirm.


2
In the earlier action, the court found that substantial evidence supported the Secretary's denial of benefits.  Nelson did not appeal the court's decision.  Instead, he filed a second complaint.  Nelson does not dispute the Secretary's statement that the issues in this lawsuit are identical to those already adjudicated.  The district court properly determined that the matter was res judicata.


3
As the record and other materials before us indicate that it would not significantly aid the decisional process, we dispense with oral argument.


4
AFFIRMED.